DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claim 1 is pending.

 Drawings
The drawings are objected to because Replacement sheets for Figures 4 and 5 are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
It is further noted that MPEP 608.02 V (l) states:
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 

And 608.02 VI says:

Unacceptable drawing: The Office no longer considers drawings as formal or informal; drawings are either acceptable or unacceptable. Drawings that do not comply with all of the form requirements of 37 CFR 1.84, e.g., because they are not on the proper size sheets, or the quality of the lines is poor, may be acceptable for the purposes of publication and examination if the drawings are readable and reproducible for publication purposes. An objection will generally only be made to a drawing that does not comply with the form requirements of 37 CFR 1.84  if the Office is unable to reproduce the drawing or the contents of the drawing are unacceptable to the examiner.

The content of Figures 4 and 5 is not legible and is unacceptable to the examiner.  


Response to Applicant Remarks
  With regard to the drawings, Applicant remarks, “…Replacement sheets for Figures 4 and 5 are submitted herewith. It is respectfully submitted that the details of the figure are irrelevant. Figure 4 shows an interface 400 with an original document 402 (the details of which are irrelevant), a digital certification 404 (the details of which are irrelevant), a digital stamp 406 (the details of which are irrelevant). The figure also shows a link 408. The Patent Office does not accept URLs in documents so the details of the link are irrelevant. Figure 5 illustrates an interface 500 with a link 502 (the details of which are irrelevant) and a cryptographic result 504 (the details 

 With regard to rejections under 35 USC 112(a) and claim amendments, Applicant provides citations to specification for support; however, it is noted that the cited portions do not support claim amendments as noted below in the rejections under 35 USC 112(a).  Moreover, the rejections under 35 USC 112(b) have not been addressed as discussed below.

With regard to the prior art rejections, Applicant remarks, “Prior art cryptographic processing separates a document and cryptographic information about the document. One is typically an attachment to the other. In contrast, the present invention recites operations wherein cryptographic information is incorporated into a document. In particular, claim 1 states “receive a request to authenticate a document, obtain the network link to the placeholder 
As cited above, on page 5 of Applicant remarks, Applicant states, “Prior art cryptographic processing separates a document and cryptographic information about the document. One is typically an attachment to the other…” Examiner respectfully disagrees, and first notes that this configuration appears to be precisely what is disclosed in the instant application.  For example, in PGPub [32], Applicant’s specification discloses an original document 402 and a digital certification (404) that “…includes a link 408 to the wallet in the distributed ledger that contains a cryptographic result for the document (e.g., a hash of the document)…”  Applicant’s specification therefore similarly discloses a document (402) and separate cryptographic information about that document, which is disclosed to be in some way attached to the original document ([32], “…an original document 402 and a digital certification 404 attached to the original document 402…”), but the exact nature of this attachment/combination is not disclosed. Moreover, the claims have been interpreted as discussed under rejections under 35 USC 112, below.
 Applicant further remarks, “…In particular, claim 1 states “receive a request to authenticate a document, obtain the network link to the placeholder container for the future cryptographic transaction, insert the network link into the document, perform a cryptographic operation on the combination of the document and the network link to form a certified document and a link to a wallet in a distributed ledger.  High does not perform such operations and would not be modified to do so. High provides immutability information for a software 
Applicant further remarks, “…Hardt is directed toward allowing a user to pre-approve standard fragments of legal language stored on the blockchain. Thus, Hardt does not operate on a complete document, as claimed…” (Page 5 of Remarks).   Examiner again respectfully disagrees, and notes that Hardt is not relied upon to ‘operate on a complete document’; Hardt is only relied upon to disclose inserting the link and subsequently selecting the link.   High is relied upon for the ‘performing a cryptographic operation’ limitation, and the ‘combination’, as discussed below, is interpreted as the appended data; see rejections under 35 USC 112 and associated discussions.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Applicant further remarks, “Zinder establishes an audit trail that tracks documents associated with a financial transaction. The emphasis in Zinder is to have parallel records of documents and a financial transaction. Thus, modifying Zinder to include transactional information and certification information in a single merged record would eliminate the entire approach taught by Zinder.  That is, Zinder does not incorporate cryptographic information into a document and teaches against doing so.” (Page 5 of Remarks).   
Examiner again respectfully disagrees. Zinder is not relied upon to include transactional and certification information in a single merged record.  Zinder is relied upon to disclose identifiers within a transaction block that also includes other transaction data, and the subsequent selection/retrieval of the transaction data using the identifiers. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
  The prior art rejections are therefore maintained.  Citations have been adjusted as necessitated by claim amendments.


  Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


 Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 With regard to claim 1, the claim has been amended to recite, “…non-transitory computer readable memory storing instructions executed by a processor…”  However, Applicant’s specification makes no disclosure of a ‘non-transitory computer readable memory storing instructions executed by a processor’.  The claim is therefore rejected for comprising new matter.
  With regard to claim 1, the claim has been amended to recite, “…insert the network link into the document, perform a cryptographic operation on the combination of the document and the network link to form a certified document and a link to a wallet in a distributed ledger, record the cryptographic operation on the combination of the document and the network link in the distributed ledger…” (Emphasis added.) Applicant cites page 6, lines 6-10 as providing support (see Remarks, page 4).  However, the cited portion of the specification discloses only, “…A link for certification of the document is obtained 214. The request may include the network link to the placeholder container. Alternately, the requester name may be used to look up the wallet of the requester to obtain the network link. The link is inserted into the document 216. from the combination of the document and the network link. This results in the formation of a certified document 220…” (Emphasis added.)  This cited portion does not provide support for an operation on the combination as recited by claim 1.  This only discloses that the results are formed from an undisclosed combination of the document and the network link.  
It is further noted that Applicant’s PGPub [32] discloses, “…FIG. 4 illustrates an interface 400 displaying an original document 402 and a digital certification 404 attached to the original document 402. The digital certification 404 includes a digital stamp 406, which may an official seal, notary seal, QR code and the like. The digital certification 404 also includes a link 408 to the wallet in the distributed ledger that contains a cryptographic result for the document (e.g., a hash of the document). The transaction is recorded 222 in the distributed ledger, including distributed ledger machine 170. The document is also sent 224 to the client machine 102…” 
The language, “…an original document 402 and a digital certification 404 attached to the original document 402…,” discloses the digital certification being appended/attached to the document, NOT being inserted into the document.  Moreover, the further language, “…The digital certification 404 also includes a link 408 to the wallet in the distributed ledger that contains a cryptographic result for the document (e.g., a hash of the document)…,” discloses a link in the certification, the link not being inserted, merely being present, and moreover the link is disclosed as being included in the certification, not
Moreover, it is noted that Applicant’s Figure 4 and associated description does not disclose a link being put into a document which then undergoes a cryptographic operation and is subsequently recorded on the blockchain. Applicant’s PGPub [32] discloses only an interface showing a user an original document and an appended digital certification including a link.  There is no disclosure of where this document and digital certification had been stored prior to being displayed on interface 400.  There is furthermore no disclosure that the data displayed on interface 400 comprises the actual data recorded in the blockchain.  Rather, [32] discloses only the transaction being recorded in the distributed ledger (“…The transaction is recorded 222 in the distributed ledger…”).  This ‘transaction’ is interpreted as a transaction block comprising an identifier that serves as a link, such as possibly a transaction identifier, block ID, or public key/ address.  The nature of the link is not disclosed, and Applicant remarks on page 4 of Remarks that the “…details of the link are irrelevant”.   Consequently, this term is broadly interpreted. 
The claim is therefore rejected as comprising new matter and for failing to comply with the written description requirement.  It is further noted that the lack of the disclosure of the presence of the link in the document contributes to the drawing objections, as discussed above.

With regard to claim 1, the claim has been amended to recite, “…perform a cryptographic operation on the combination of the document and the network link to form a certified document and a link to a wallet in a distributed ledger…” Applicant cites page 6, lines 6-10 as providing support (see Remarks, page 4).  However, the cited portion of the specification discloses only, “…A link for certification of the document is obtained 214. The request may include the network link to the placeholder container. Alternately, the requester name may be used to look up the result formed from a combination.  Not only is an algorithm for a cryptographic operation not disclosed, no operation at all is disclosed beyond the combination itself, which is not disclosed as cryptographic in nature. 
 See MPEP 2161.01 I, 
“…original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV… if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made…”
The claim therefore comprises new matter and is rejected for failing to comply with the written description requirement.   

 
 Claim Rejections - 35 USC § 112(b)
 The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim has been amended to recite, “…non-transitory computer readable memory storing instructions executed by a processor…”  However, the storing of ‘executed’ instructions is unclear.  The claim is therefore rejected as being unclear and indefinite.  
With regard to claim 1, the claim recites, “…insert the network link into the document, perform a cryptographic operation on the combination of the document and the network link to form a certified document and a link to a wallet in a distributed ledger…”  Applicant’s PGPub [32] discloses, “…a cryptographic result for the document (e.g., a hash of the document)…”  If the cryptographic result comprises a hash of the document, inclusion of the link within the document prior to the cryptographic process (the hashing process) would render the link unusable for accessing the corresponding transaction/wallet information in the ledger. Moreover, the result of the operation, if applied to the combination of both the document and the link, would not be both a certified document and a link; the result would be only the ‘certified document’ (as in the hash of the document content), and not a separate link.  The performing of cryptographic operation on the combination of document and link is therefore unclear.  For purposes of 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over High, (US Publication 2018/0183606), in view of Zinder (US Publication 2017/0005804), in further view of Hardt (WO 2009/067806).
With regard to claim 1, High discloses A non-transitory computer readable memory storing instructions executed by a processor ([49], [52]) to:  open a placeholder container for a future cryptographic transaction to be recorded in the wallet, form a network link to the placeholder container ([31], “…The private key and the public key may be generated by the encryption module 131 at the same time. The public key and the private key may be generated in response to receiving the computer readable information, or in response to receiving a notification that the computer readable information is ready for release. Embodiments of the private key and the public key may be cryptographic keys. The private key may be unique to one device, person, account, etc…”; [41], where High discloses generating public/private key which serves as an identifier associated with the sought-after data and subsequent transactions, “…wherein a private key is generated by the computing system 120, the private key being associated with a computer readable information…”; [36] “…decryption module 133 of the computing system 120 may transmit the public key to the user computer 112, and instruct the user computer 112 to access the ledger 113 and view the hashed computer readable information on the blockchain using the public key…”; public key is used to access and view the transaction data in the blockchain; where the generation of the key pair is interpreted as ‘opening a placeholder container’; the user ‘account’ is interpreted as the ‘wallet’; and the public key is interpreted as a ‘network link’, usable to access/view transactions in the blockchain; with regard to the ‘wallet’, High discloses an account interpretable as a ‘wallet’ in [33], “…The computing system 120 can treat the hashed computer readable information as one cryptocurrency unit, and when the hashed computer readable information is decrypted and/or downloaded and stored on the user computer 112, the lone cryptocurrency unit is spent. Any additional attempt to download the computer readable information will not be successful…”); 
receive a request to authenticate a document ([31], “…The public key and the private key may be generated in response to receiving the computer readable information, or in response to  
obtain the network link to the placeholder container for the future cryptographic transaction ([31], [41], where the keys are obtained and comprise the links for the future transaction, where the transaction is interpreted as the storing of the cryptographic result of the download/data in the blockchain), 
network link into the transaction,(Figure 4, [32], disclose identifiers associated with the transaction and inserted into the transaction block, but not specifically the key/address being inserted into the certification appended to the document as discussed in the rejections under 35 USC 112, above.)
 perform a cryptographic operation on the combination of the document and the network link to form a certified document and a link to a wallet in a distributed ledger ([30], “…encryption module 131 may hash the computer readable information using a cryptographic hashing function…”; [31], “…embodiments of the encryption module 131 may encrypt the hashed computer readable information (or encrypt the computer readable information without performing a hashing function). The computer readable information or the hashed computer readable information may be encrypted with the private key (or public key in some alternative embodiments) to create a digital signature…”; where this is broadly interpreted as the hashing being performed on the , 
record the cryptographic operation on the combination of the document and the network link in the distributed ledger ([31], “…Embodiments of the digital signature may then be stored on a block of a blockchain, such as publicly distributed transaction ledger 113. Embodiments of the computing system 120 may further include a blockchain module(s) that include one or more components of hardware and/or software program code for accessing and/or utilizing the publicly distributed transactions ledger 113 (i.e. blockchain) to store and/or view transaction information, such as the hashed computer readable information and the digital signature, details regarding the source of the computer readable information, metadata of the computer readable information, time details, and the like, using the public key and/or the private key generated by the computing system 120…”; [41], see also Figure 4 and identifiers of [32]; limitation interpreted as ‘cryptographic operation on the document recorded, and the link recorded’), 
receive from the network the certified document ([34], “…user, may transmit a request to computing system 120 to download computer readable information for loading onto the user computer…”; [36], “…For instance, embodiments of the decryption module 133 may transmit the public key and the digital signature to the user computer 112 so that the user computer 112 can decrypt the digital signature using the public key to obtain the hashed computer readable information…’), 
perform a cryptographic operation on the certified document to obtain certified document cryptographic results ([36], “..decrypt the digital signature using the public key to obtain the hashed computer readable information…”) 
select … the link to the wallet in the distributed ledger(use the public key to access the transaction in the ledger:  , 
utilize the link to the wallet in the distributed ledger to show contents of transactions within the distributed ledger ([31] Embodiments of the computing system 120 may further include a blockchain module(s) that include one or more components of hardware and/or software program code for accessing and/or utilizing the publicly distributed transactions ledger 113 (i.e. blockchain) to store and/or view transaction information, such as the hashed computer readable information and the digital signature, details regarding the source of the computer readable information, metadata of the computer readable information, time details, and the like, using the public key and/or the private key generated by the computing system 120…”; using the public key to access/view the transaction information, i.e. the hashed data); and 
confirm that there is a match between the cryptographic result in the transactions within the distributed ledger and a cryptographic result in the certified document cryptographic results 
 High discloses generating keys (‘opening placeholder container’), performing cryptographic operation on data, storing the cryptographic results in the blockchain, receiving a data download or transmission, performing a cryptographic operation on the received data and comparing to the results stored in the blockchain, as discussed above.  High does not specifically disclose form a wallet for a message sending client, transaction to be recorded in the wallet.  However, it is noted that the ‘wallet’ is an abstraction, a data construct, capable of storing transaction data, and under broadest reasonable interpretation, the private key/public key pair generation discussed above as disclosed by High is interpreted as comprising a wallet, and the generation of the keys is interpreted as forming the wallet, since the keys are associated with the addresses to which the ‘transactions’ will be sent/received.  
However, in the interest of compact prosecution, it is provided that Zinder specifically discloses form a wallet for a message sending client, transaction to be recorded in the wallet ([56], [79], where generating the keys, which provide both the wallet address and the control over transactions involving the wallet, is interpreted as forming the wallet).  
 High discloses the document (computer readable information) and the public key (interpreted as network link) being used to access the transaction in the ledger as discussed above.  High further discloses the transaction comprising a network link (See, for example,[32] and Figure 4, disclosing both block ID and download ID in addition to the hashed data). High discloses the ‘link’ inserted into the transaction block.  High further discloses performing the cryptographic operation of the document, recording on the ledger, and using the public key to access the transaction in the ledger, as discussed above.  However, High does not specifically disclose the network link specifically being inserted into the transaction data, being recorded on 
However, Zinder discloses the combination … and the network link to form a certified transaction and a link to a wallet in a distributed ledger ([56], [79]), where the ‘combination’ is interpreted as the transaction, comprising the transaction data and the appended ‘network link’, as discussed above under 35 USC 112 rejections), record … the combination of the transaction data and the network link in the distributed ledger ([54], “…Participant storage 602 may include public keys, private keys, and blockchain addresses or participant identifiers (e.g., derived by using a one-way hash of a public key) associated with the participant and these may be used for tracking blockchain transactions made by that participant…when digital asset repository computer system 600 interacts with a blockchain to create a blockchain transaction that is to be digitally signed by that participant, the computing system controlled by the participant may supply the private key and/or may digitally sign the transaction and transmit the digitally signed transaction back to the digital asset repository computer system 600 for subsequent submission to the blockchain…”), select from the data the link to the wallet in the distributed ledger… utilize the link to the wallet in the distributed ledger to show contents ([56], “…query the blockchain to determine what unspent transactions (e.g., those transaction outputs not used as input for another transaction) are associated with the identifiers that are in the digital wallet. Such software may then present a holistic view of what is “owned” by the holder of the digital wallet…”; [79], [80]).  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method of storing hashed, authentic data 

High discloses the cryptographic operation performed on documents as discussed, and Zinder discloses employing a wallet container for network links.  However, neither High nor Zinder specifically disclose insert the network link into the document.  The rejections under 35 USC 112 are again noted as regards this limitation.  However, in the interest of compact prosecution, it is noted that Hardt discloses insert the network link into the document ([26], [15], [31], Figure 1, #104, reference to external material, full document, (#106), hash (#108)).  
High, in view of Zinder, disclose the network link being used as above, but neither High nor Zinder specifically disclose select from the cryptographic results the link.  However, Hardt discloses select from the cryptographic results the link ([26], “…When a user receives the contract 100, references 104 that have already been viewed can be confirmed to be identical by referencing the combination of the identifier 104 and the hash 108…”; Figure 1, [30]-[31], “…approval engine can compute a hash based on the externally accessible matter indicated by the URI…”; [33], where the combination of URI and hash is interpreted as ‘cryptographic results’.)  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method of storing hashed, authentic data on the blockchain, and subsequently retrieving and comparing the authentic data to received data as , with the further modification of inserting the network link into the document as disclosed by Hardt, because the embedded link would provide ease of access to the referenced material for subsequent validation (see Hardt, [26]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685